Bboyles, C. J.
Where a person charged? with the violation of certain ordinances of the city of Savannah was tried by the recorder of that city, evidence that the offenses were committed “at the corner of Gwinnett & West Broad streets,” without any proof that the place designated was in the city of Savannah, was insufficient to prove the venue; and the overruling of the petition for certiorari was error. Simpson v. Macon, 8 Ga. App. 535 (69 S. E. 1084) ; Garrett v. Atlanta, 152 Ga. 675 (110 S. E. 886).

Judgment reversed.


Luke and Bloodworth, JJ., concur.